DETAILED ACTION
Status of Claims
In response to applicant’s submission dated 2/28/2022, claim 1-16 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 11,012,595) in view of Kumar et al. (US 2006/0073449).
. 
Regarding claim 1, Agostini discloses a training system, which involves a trainee utilizing an augmented reality system, which comprises capturing and displaying a live video of a tangible target. See col. 4: 21-63. A tangible target, in this instance, would be, for example, the real element in the video scene, such as the refrigerator of fig. 9 (object 128, as described in col. 3: 27-30). Agostini discloses generating graphic indicators relative to specific training tasks in col. 4: 1-10 (these are the elements that are superimposed or otherwise combined with the live video, as described in the first citation above). Agostini discloses wherein the trainee can progress through a series of steps in col. 6: 4-27. However, while Agostini describes manipulation of real and simulated elements, and position sensing (col. 7: 48-62 describes real elements, the use of simulated elements has been described in the citations above), there is not much discussion of scenario details. Note, however, that Agostini does disclose a sequence of steps, i.e. first and second tasks, wherein the first task performance must be assessed and completed successfully before the second, the second must be assessed and completed successfully before a third, etc. See col. 6: 4-27. What Agostini does not disclose is wherein the task involves moving objects relative to positions. However, Kumar discloses this training concept with mixed reality training in paragraph 0025. It would have been obvious to incorporate such concepts into the Agostini system in order to provide a variety of training scenarios. 

Regarding claim 2, Kumar discloses using computer image algorithms to detect objects and positions in paragraph 0034. The use of such concepts with the Agostini system would be obvious as described above with regard to claim 1. 

Regarding claim 3, Agostini discloses wherein the graphic indicators are displayed on or near the tangible target. See fig. 6, note the virtual spill. See also fig. 8, and note the virtual bacteria.  

Regarding claim 4, the use of various locations and objects (or one object in various locations) would be obvious as described above with regard to claim 1. 

Regarding claim 5, Agostini discloses wherein the task must be successfully completed before moving on (which presumably could be a new lesson which would not need the same indicators). See col. 6: 49-60. 

Regarding claims 6-7, Agostini discloses wherein all position sensing can be done with a tablet camera. See col. 4: 35-38 and figs. 3-5, as well as col. 5: 57-60.

Regarding claims 8-9, Note from Agostini that the simulated bacteria of fig. 8, superimposed upon the real slicer, stay constant with user motion, as described in col. 6: 12-15. Note that the bacteria instance is just one example of a scenario. Note also as per claim 9 that the scenarios can have multiple steps. 

Regarding claim 10, Agostini discloses wherein the graphic indicators can be specific to each task in col. 4: 1-10.

Regarding claims 11-13, Agostini discloses intangible objects, i.e. the refrigerator of fig. 9, and Kumar discloses real and live objects in paragraph 0034. The use of such concepts with the Agostini system would be obvious as described above with regard to claim 1.  

Regarding claim 14, Agostini discloses displaying the tangible target in the video in col. 3: 27-32 and the figures referred to therein. 

Regarding claim 15, Agostini does not disclose a HUD for the virtual elements. However, Kumar discloses a HUD in paragraph 0028. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Agostini system, in order to provide immersive AR. 

Regarding claim 16, Agostini discloses wherein the lessons can comprise sequences of tasks in col. 6: 1-15. The use of objects and locations would be obvious as described above with regard to claim 1. 

Arguments/Remarks
Applicant’s arguments and remarks dated 2/28/2022 have been fully considered. 

Applicant argues with respect to claim 1 that Agostini does not teach or suggest wherein a tangible object has been moved in a predetermined way relative to a first location of the tangible target, detecting a position of the tangible object relative to the first location using the live video captured, or determining whether the detected position of the tangible object completes the first task. Examiner disagrees. Firstly, Agostini does not disclose a tangible object that has been moved in a predetermined way relative to a first location. Agostini teaches of a broad training system which utilizes various objects in live video based training scenarios as described in col. 1: 50-65. It is the secondary reference of Kumar who thoroughly teaches of the training concept of moving objects based upon relative positions, as described in paragraph 0025. This training paradigm of Kumar would fit easily into the Agostini system as described above in the rejection. As for detection of the completion of a task, Agostini discloses wherein task completion is detected at col. 6: 4-27 (no further steps). 

Applicant points out differences between applicant’s invention and the Agostini reference, the general premise being that applicant’s system is more precise and so forth, capable, for example, of being used with medical training systems. However, the claims simply do not reflect this. In fact, respectfully, the claims are generic and seem to frankly avoid claiming any specific form. As such, the prior art will not be limited to these unclaimed forms of the invention and these arguments are not persuasive. 

Applicant argues that the secondary reference of Kumar only discloses evaluation of a task, and not detected completion. The argument is that examiner has oversimplified the claims, and confused evaluation with completion. Applicant’s point is clear and understood. COMPLETION itself is not disclosed as detected. However, an evaluation would also detect completion (pass or not?). While it may not be exactly what applicant is intending to claim, it is nevertheless consistent with the claim language. This argument is not persuasive. Regardless, It is Agostini who actually discloses wherein task completion is detected at col. 6: 4-27 (i.e. no further steps detected). 

Further arguments are repetitive with those above. 

For the above reasons, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715